UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (MARK ONE) ☒ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended November 2, 2013 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number001-32207 Sigma Designs, Inc. (Exact name of registrant as specified in its charter) California 94-2848099 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1778 McCarthy Boulevard, Milpitas, California 95035 (Address of principal executive offices including Zip Code) (408) 262-9003 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T (§232.405 of this chapter) during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer ☐ Accelerated filer☑ Non-accelerated filer☐ Smaller reporting company ☐ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐ No ☑ As of December 10, 2013, the Company had 34,602,547 shares of Common Stock outstanding. 1 SIGMA DESIGNS, INC. TABLE OF CONTENTS Page No. PART I. FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) Condensed Consolidated Balance Sheets as of November 2, 2013 and February 2, 2013 3 Condensed Consolidated Statements of Operations for the three and nine months ended November 2, 2013 and October 27, 2012 4 Condensed Consolidated Statements of Comprehensive Loss for the three and nine months ended November 2, 2013 and October 27, 2012 4 Condensed Consolidated Statements of Cash Flows for the nine months ended November 2, 2013 and October 27, 2012 5 Notes to Condensed Consolidated Financial Statements 6 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 24 Item 3. Quantitative and Qualitative Disclosures About Market Risk 36 Item 4. Controls and Procedures 37 PART II. OTHER INFORMATION Item 1. Legal Proceedings 37 Item 1A. Risk Factors 37 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 48 Item 3. Defaults Upon Senior Securities 48 Item 4. Mine Safety Disclosures 48 Item 5. Other Information 48 Item 6. Exhibits 49 Signatures 49 Exhibit index 50 2 PART I.FINANCIAL INFORMATION Item 1. Financial Statements (unaudited) SIGMA DESIGNS, INC. CONDENSED CONSOLIDATED BALANCE SHEETS (In thousands) November 2, 2013 February 2, 2013 (unaudited) (note) ASSETS Current assets Cash and cash equivalents $ $ Short-term marketable securities Restricted cash 1,769 Accounts receivable, net 21,648 Inventory 24,929 Deferred tax assets 5,868 Prepaid expenses and other current assets 13,578 Total current assets 136,465 Long-term marketable securities 14,253 Software, equipment and leasehold improvements, net 17,106 Intangible assets, net 36,573 Deferred tax assets, net of current portion 43 2,681 Long-term investments and notes receivable, net of current portion 8,943 Other non-current assets 4,810 Total assets $ $ 220,831 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities Accounts payable $ $ 11,046 Accrued compensation and related benefits Accrued liabilities Total current liabilities 39,837 Income taxes payable 17,723 Long-term deferred tax liabilities 804 Other long-term liabilities 449 Total liabilities 58,813 Commitments and contingencies (Note 14) Shareholders' equity Preferred stock - - Common stock and additional paid-in capital 481,905 475,070 Treasury stock ) ) Accumulated other comprehensive income 1,090 Accumulated deficit ) ) Total shareholders' equity 162,018 Total liabilities and shareholders' equity $ $ Note: Amounts have been derived from the February 2, 2013 audited consolidated financial statements. See Accompanying Notes to Condensed Consolidated Financial Statements 3 SIGMA DESIGNS, INC. CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except per share data) (unaudited) Three Months Ended Nine Months Ended November 2, 2013 October 27, 2012 November 2, 2013 October 27, 2012 Net revenue $ 54,394 $ $ $ Cost of revenue 23,311 Gross profit 31,083 Operating expenses Research and development Sales and marketing General and administrative Restructuring costs Impairment of IP, mask sets and design tools - - Gain on acquisition - - - ) Total operating expenses Income (loss) from operations ) ) ) Gain on sale of development project - - - Gain on sale (impairment) of privately-held investments, net ) - ) - Interest and other income (expense), net ) Income (loss) before income taxes ) ) ) Provision for income taxes Net loss $ ) $ ) $ ) $ ) Net loss per common share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) Shares used in computing net loss per share: Basic Diluted SIGMA DESIGNS, INC. CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (In thousands) (unaudited ) Three Months Ended Nine Months Ended November 2, 2013 October 27, 2012 November 2, 2013 October 27, 2012 Net loss $ ) $ ) $ ) $ ) Other comprehensive income (loss): Accumulated translation adjustment ) ) Unrealized gain (loss) on marketable securities ) ) Other comprehensive income (loss): ) Comprehensive loss $ ) $ ) $ ) $ ) See Accompanying Notes to Condensed Consolidated Financial Statement s 4 SIGMA DESIGNS, INC. CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (In thousands) (unaudited) Nine Months Ended November 2, 2013 October 27, 2012 Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization Stock-based compensation Provision for excess and obsolete inventory Provision for sales returns, discounts, and doubtful accounts Deferred income taxes Loss on disposal of equipment 19 Accretion of contributed leasehold improvements ) ) Gain on acquisition - ) Gain on sale of development project ) - Gain on sale of privately-held investment ) - Impairment of IP, mask sets, design tools and other assets - Impairment loss on privately-held investment - Changes in operating assets and liabilities: Accounts receivable ) ) Inventory Prepaid expenses and other current assets ) Other non-current assets 1 ) Accounts payable Accrued compensation and related benefits and other liabilities Income taxes payable ) Other long-term liabilities ) ) Net cash provided by (used in) operating activities ) Cash flows from investing activities: Restricted cash (2 ) - Purchases of marketable securities ) ) Sales and maturities of marketable securities Purchases of software, equipment and leasehold improvements ) ) Proceeds from sale of development project, net of transaction fees - Proceeds from sale of privately-held investment - Cash paid in connection with acquisition - ) Repayment of note receivable - Purchases of IP ) ) Net cash provided by (used in) investing activities ) Cash flows from financing activities: Net proceeds from exercises of employee stock options and stock purchase rights Excess tax benefits from share-based compensation - ) Net cash provided by financing activities Effect of foreign exchange rate changes on cash and cash equivalents ) 41 Net increase (decrease)in cash and cash equivalents ) Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period $ $ Supplemental disclosure of cash flow information: Cash paid for income taxes $ $ See Accompanying Notes to Condensed Consolidated Financial Statements 5 SIGMA DESIGNS, INC. NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (unaudited) 1. Organization and summary of significant accounting policies Organization and nature of operations: Sigma Designs,Inc. (referred to collectively in these interim condensed consolidated financial statements as “Sigma,” “we,” “our”, “the Company” and “us”) is a leader in intelligent media platforms in home entertainment and control.We focus on integrated system-on-chip, or SoC, solutions that serve as the foundation for some of the world’s leading consumer products, including televisions, set-top boxes and video networking products. All of our primary products are semiconductors that are targeted toward end-product manufacturers, Original Equipment Manufacturers, or OEMs, and Original Design Manufacturers, or ODMs. We sell our products into four primary markets which are the Digital Television, or DTV market, the home networking market, the set-top box market, and the home control market. We derive a portion of our revenue from other products and services, including technology licenses, software development kits, engineering support services for hardware and software, engineering development for customization of chipsets and other accessories. Basis of presentation: The interim condensed consolidated financial statements include Sigma Designs, Inc. and its wholly-owned subsidiaries.All intercompany balances and transactions are eliminated upon consolidation. We operate and report quarterly financial results that consist of 13 weeks and end on the last Saturday of the period. The third quarter of fiscal 2014 and fiscal 2013 ended on November 2, 2013 (91 days) and October 27, 2012 (91 days), respectively. The condensed consolidated financial statements have been prepared in accordance with accounting principles generally accepted in the United States of America, or US GAAP, for interim financial information and the rules and regulations of the Securities and Exchange Commission, or SEC. They do not include all disclosures required by USGAAP for complete financial statements. Therefore, these financial statements should be read in conjunction with our audited consolidated financial statements and notes thereto for the year ended February 2, 2013, included in our fiscal 2013 Annual Report on Form 10-K, as filed with the SEC on April 12, 2013, referred to as our fiscal 2013 Annual Report. The condensed consolidated financial statements included herein are unaudited; however, they contain all normal recurring accruals and adjustments that, in our opinion, are necessary to present fairly our consolidated financial position at November 2, 2013 and February 2, 2013, the consolidated results of our operations for the three and nine months ended November 2, 2013 and October 27, 2012, and the consolidated cash flows for the nine months ended November 2, 2013 and October 27, 2012.The results of operations for the three and nine months ended November 2, 2013 are not necessarily indicative of the results to be expected for future quarters or the full year. Certain prior year balances have been reclassified to conform to the current year’s presentation. Such reclassifications did not affect our consolidated total revenues, consolidated operating income (loss) or consolidated net loss. Adoption of new accounting policy: During the third quarter of fiscal 2014, we adopted prospectively, the authoritative guidance, ASU No. 2010-17, “Revenue Recognition – Milestone Method”, (ASU 2010-17) that provides an alternative method of revenue recognition for milestone payments. Under the milestone method guidance, we recognize revenue that is contingent upon the achievement of a substantive milestone in its entirety in the period in which the milestone is achieved. To be considered substantive, the consideration earned by achieving the milestone should be (a) commensurate with (1) either the vendor’s performance to achieve the milestone or (2) to the enhancement of the value of the item delivered as a result of a specific outcome resulting from the vendor’s performance to achieve the milestone (b) the consideration should relate solely to past performance, and (c) the consideration should be reasonable relative to all deliverables and payment terms in the arrangement. Other milestones that do not fall under the definition of a milestone under the milestone method are recognized under the authoritative guidance concerning revenue recognition. There have been no other significant changes in our reported financial position or results of operations and cash flows as a result of the adoption of new accounting pronouncements or to our significant accounting policies that were disclosed in our Annual Report on Form 10-K for the fiscal year ended February 2, 2013 that have had a significant impact on our consolidated financial statements or notes thereto. Use of estimates: The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, or US GAAP, requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.The primary areas that require significant estimates and judgments by management include, but are not limited to, revenue recognition, allowances for doubtful accounts, sales returns, warranty obligations, inventory valuation, stock-based compensation expense, purchased intangible asset valuations, strategic investments, deferred income tax asset valuation allowances, uncertain tax positions, tax contingencies, restructuring costs, litigation and other loss contingencies.These estimates and assumptions are based on historical experience and various other factors that we believe to be reasonable under the circumstances.Actual results could differ from those estimates, and such differences may be material to our consolidated financial statements. 6 Business combinations: In May 2012, we completed our acquisition of certain assets from Trident Microsystems, Inc. and certain of its subsidiaries (collectively referred to as “Trident”). The consolidated financial statements include the results of operations of Trident commencing as of the acquisition date. Refer to Note 10, "Business combinations”, in Part II, Item 8 of our fiscal 2013 Annual Report. Recent Accounting Pronouncements In July 2013, the FASB issued guidance on the financial statement presentation of an unrecognized tax benefit when a net operating loss carryforward, a similar tax loss, or a tax credit carryforward exists, with the purpose of reducing diversity in practice. This new standard requires the netting of unrecognized tax benefits ("UTBs") against a deferred tax asset for a loss or other carryforward that would apply in settlement of the uncertain tax positions. Accounting Standard Update 2013-11 ("ASU 2013-11") is required for our fiscal year beginning February 2, 2014. Early adoption is permitted. The Company will adopt ASU 2013-11 for its fiscal year beginning February 2, 2014. We are currently evaluating the impact of our pending adoption of ASU 2013-11 on our consolidated financial statements. In July 2012, the FASB issued Accounting Standards Update No. 2012-02, Intangibles—Goodwill and Other (Topic 350)—Testing Indefinite-Lived Intangible Assets for Impairment (ASU 2012-02), to allow entities to use a qualitative approach to test indefinite-lived intangible assets for impairment. ASU 2012-02 permits an entity to first perform a qualitative assessment to determine whether it is more likely than not that the fair value of an indefinite-lived intangible asset is less than its carrying value. If it is concluded that this is the case, it is necessary to perform the currently prescribed quantitative impairment test by comparing the fair value of the indefinite-lived intangible asset with its carrying value. Otherwise, the quantitative impairment test is not required. ASU 2012-02 is effective for us in our fiscal 2014 and earlier adoption is permitted. We are currently evaluating the impact of our pending adoption of ASU 2012-02 on our consolidated financial statements. 2. Cash, cash equivalents and marketable securities Cash, cash equivalents and marketable securities consist of the following (in thousands): November 2, 2013 February 2, 2013 Book Value Net Unrealized Gains (Losses) Fair Value Book Value Net Unrealized Gains (Losses) Fair Value Corporate bonds $ 30,642 $ 537 $ 31,179 Money market funds - 21,032 - 21,032 Municipal bonds and notes 8 515 14 529 Fixed income mutual funds 26 1,259 20 1,279 Total cash equivalents and marketable securities $ Cash on hand held in the United States Cash on hand held overseas Total cash on hand Total cash, cash equivalents and marketable securities $ $ Reported as: Cash and cash equivalents Short-term marketable securities Long-term marketable securities $ $ The amortized cost and estimated fair value of cash equivalents and marketable securities, by contractual maturity, areas follows(in thousands): November 2, 2013 February 2, 2013 Book Value Fair Value Book Value Fair Value Due in one year or less $ $ $ 39,595 $ 39,766 Due in greater than one year 13,853 14,253 Total $ 7 3. Fair values of assets and liabilities Fair value is defined as “the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (exit price).” The accounting standards establish a consistent framework for measuring fair value and disclosure requirements about fair value measurements and among other things, require us to maximize the use of observable inputs and minimize the use of unobservable inputs when measuring fair value. Fair value hierarchy The accounting standards discuss valuation techniques, such as the market approach (comparable market prices), the income approach (present value of future income or cash flow), and the cost approach (cost to replace the service capacity of an asset or replacement cost). The standards utilize a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value into three broad levels. The following is a brief description of those three levels: ● Level 1 - Valuation is based upon quoted prices for identical instruments traded in active markets. ● Level 2 - Valuation is based upon quoted prices for similar instruments in active markets, quoted prices for identical or similar instruments in markets that are not active and model-based valuation techniques for which all significant assumptions are observable in the market. ● Level 3 - Valuation is generated from model-based techniques that use significant assumptions not observable in the market. These unobservable assumptions reflect our estimate of assumptions that market participants would use in pricing the asset or liability. Valuation techniques include use of option pricing models, discounted cash flow models and similar techniques. Determination of fair value Our cash equivalents and marketable securities are classified within Level 1 of the fair value hierarchy because they are valued using quoted market prices, broker or dealer quotations or alternative pricing sources with reasonable levels of price transparency. The types of marketable securities valued based on quoted market prices in active markets include most U.S. government and agency securities, sovereign government obligations, money market securities and certain corporate obligations with high credit ratings and an ongoing trading market. Our foreign currency derivative instruments are classified as Level 2 because they are valued using quoted prices and other observable data of similar instruments in active markets. The tables below present the balances of our assets and liabilities measured at fair value on a recurring basis asof November 2, 2013 and February 2, 2013 (in thousands): November 2, 2013 Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Corporate bonds $ $ $ - $ - Money market funds - - Municipal bonds and notes - - Fixed income mutual funds - - Total cash equivalents and marketable securities $ $ $ - $ - Restricted cash - - Derivative instruments asset - - Total assets measured at fair value $ - 8 February 2, 2013 Fair Value Quoted Prices in Active Markets for Identical Assets (Level 1) Significant Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Corporate bonds $ $ $ - $ - Money market funds - - Municipal bonds and notes - - Fixed income mutual funds - - Total cash equivalents and marketable securities $ $ $ - $ - Restricted cash - - Derivative instruments asset - - Total assets measured at fair value $ - Assets measured and recorded at fair value on a non-recurring basis Our non-marketable promissory notes receivable and preferred stock investments in privately-held venture capital funded technology companies are recorded at cost and are adjusted to fair value only in the event that they become other-than-temporarily impaired, as we are not able to estimate their fair value by practicable means. As further described in Note 6, as of November 2, 2013, we held equity investments in three, and promissory notes receivable in one, privately-held venture capital funded technology companies and an equity investment in one joint venture, with an aggregate face value equal to cost of $4.4 million. During the three months ended November 2, 2013, we recognized a gain of approximately $0.1 million relating to the sale of an equity investment partially offset by an impairment charge of $0.3 million for another equity investment which we determined had an other-than-temporary impairment. As of November 2, 2013, we did not identify any other events or changes in circumstances that may have had a significant adverse effect on the fair value of our remaining investments; as a result they were not evaluated for impairment. Each of these equity investments in privately-held companies constituted less than a 20% ownership position. Furthermore, we do not believe that we have the ability to exert significant influence over any of these companies. 4. Derivative financial instruments We use derivative instruments primarily to manage exposures to foreign currency exchange rate risks. Our primary objective in holding derivatives is to reduce the volatility of earnings and cash flows associated with changes in foreign currency exchange rates. Substantially all of our revenue is transacted in U.S. dollars; however, a significant amount of our operating expenditures and capital purchases are incurred in or exposed to other currencies, primarily the Israeli shekel, or NIS. Foreign exchange contracts are recognized either as assets or as liabilities on the balance sheet at fair value at the end of each reporting period. The accounting treatment of these instruments is based on whether the instruments are designated as hedge or non-hedge instruments. For those derivatives qualifying for hedge accounting, the effective portions of derivative’s gains or losses on these hedges are initially recorded in accumulated other comprehensive income (“AOCI”) until the hedged item is recognized in earnings. The effective portions of net investment hedges are recorded in other comprehensive income (“OCI”) as a part of the cumulative translation adjustment. We record the ineffective portions of the hedging instruments in interest and other income, net in our condensed consolidated statements of operations. For those derivative instruments that do not qualify for hedge accounting, we record the changes in fair value directly in earnings as interest and other income, net in our condensed consolidated statement of operations. Beginning in the first quarter of fiscal 2012, we elected to discontinue assessing new derivative contracts that are used in managing NIS denominated transactions for hedge effectiveness and thus such contracts do not qualify for hedge accounting. As a result of this change, we recognize all gains and losses from changes in the fair value of these derivate contracts directly into earnings rather than deferring any such amounts in OCI. As of November 2, 2013, we had foreign exchange contracts to sell up to approximately $3.4 million for a total amount of approximately NIS 12.3 million, that mature on or before April 28, 2014. As of February 2, 2013, we had foreign exchange contracts to sell up to approximately $10.4 million for a total amount of approximately NIS40.0 million, that mature on or before December 23, 2013. For the three and nine months ended November 2, 2013, we recognized gains of less than $0.1 million and $0.3 million, respectively, as a result of foreign exchange contracts. For the three and nine months ended October 27, 2012, we recognized a gain of approximately $0.4 million and a loss of less than $0.1 million, respectively, as a result of foreign exchange contracts. 9 The following table presents the fair value of our outstanding derivative instruments as of November 2, 2013 and February 2, 2013 (in thousands): Derivative Assets Balance Sheet Location November 2, 2013 February 2, 2013 Foreign exchange contracts not designated as cash flow hedges Prepaid expenses and other current assets $ $ Total fair value of derivative instruments $ $ 438 The effects of derivative instruments on our net loss and accumulated other comprehensive income (loss) for the three and nine months ended November 2, 2013 andOctober 27, 2012 are summarized as follows (in thousands): Gains (Losses) Recognized in Earnings on Derivatives (Including Ineffective Portion) Derivatives instruments Amount Location Three months ended November 2, 2013, foreign exchange contracts $ 45 Interest and other income, net Nine months ended November 2, 2013, foreign exchange contracts $ Interest and other income, net Three months ended October 27, 2012, foreign exchange contracts $ Interest and other income, net Nine months ended October 27, 2012, foreign exchange contracts $ ) Interest and other income, net There was no impact from ineffective portions on designated cash flow derivative contracts for the three and nine months ended November 2, 2013 and October 27, 2012. 5.Restricted cash As of November 2, 2013 and February 2, 2013, we had $1.8 million of restricted cash related to deposits pledged to a financial institution with regard to our foreign exchange hedging transactions and an office-space operating lease. 6. Investments in and notes receivable from privately held companies The following table sets forth the value of investments in and notes receivable from privately-held companies (in thousands): Equity investments: November 3, 2013 February 2, 2013 Issuer B $ 2,000 $ 2,000 Issuer C 1,000 1,000 Issuer D 1,000 1,000 Issuer E - 300 Issuer F - 2,000 Issuer G 143 Total equity investments $ $ 6,443 Notes receivable: Issuer B 750 Issuer H - 2,500 Total notes receivable 3,250 Total equity investments and notes receivable $ $ 9,693 Equity investments During fiscal 2009, we purchased shares of preferred stock in a privately-held venture capital funded technology company (“Issuer B”) at a total investment cost of $1.0 million. In the fourth quarter of fiscal 2010, we purchased additional shares of preferred stock in Issuer B at a cost of $1.0 million. 10 In the third quarter of fiscal 2011, we purchased shares of preferred stock in another privately-held technology company (“Issuer C”) at a total investment cost of $1.0 million. In the fourth quarter of fiscal 2011, we purchased shares of preferred stock in another privately-held technology company (“Issuer D”) at a total investment cost of $1.0 million. In the fourth quarter of fiscal 2011, we also purchased a convertible note, which has been converted to equity, from another privately-held technology company (“Issuer E”) with a face value equal to the cost of $0.3 million. In the third quarter of fiscal 2014, we recorded an impairment charge of $0.3 million on this investment as we concluded the impairment to be other-than temporary. In the second quarter of fiscal 2012, we purchased shares of preferred stock in another privately-held technology company (“Issuer F”) at a total investment cost of $2.0 million. During the third quarter of fiscal 2014, we sold this investment for a total consideration of $2.6 million of which we received $2.1 million cash and recognized a gain of approximately $0.1 million on the sale of the investment, accordingly. The remaining $0.5 million is held in escrow related to an indemnity agreement for an 18-month period. We will recognize a gain on the remaining consideration upon receipt of the net proceeds from escrow. In the third quarter of fiscal 2012, we made an equity investment of $0.1 million in a privately-held joint venture (“Issuer G”). Notes receivable from privately-held companies In November 2010, we loaned $1.0 million to Issuer B and received a secured promissory note. This promissory note is secured by the assets of Issuer B, bears interest at a rate of 5% per annum and is scheduled to be fully repaid during the fourth quarter of fiscal 2014. In January 2012, we loaned $2.5 million to a privately-held venture capital funded technology company (“Issuer H”), pursuant to a strategic agreement dated January 25, 2012. We made this loan in exchange for a secured promissory note, which was secured by the assets of Issuer H and bore interest at a rate of 3% per annum. The principal amount and accrued interest were due 36 months from the agreement date. On May 16, 2013, we entered into a Non-Exclusive License Agreement with Issuer H under which we agreed to apply Issuer H’s loan balance of $2.5 million plus accrued interest to offset the initial license fees under this license agreement for certain technologies. As of November 2, 2013 and February 2, 2013, our notes receivable from privately-held companies were valued at $0.3 million and $3.3 million, respectively, representing their cost. We made each of the above-described investments because we viewed the issuer as either having strategic technology or a business that would complement our technological capabilities or help create an opportunity for us to sell our chipset solutions. The Company analyzes each investment quarterly for evidence of impairment. The Company’s President and Chief Executive Officer is a member of the Board of Directors of four of the six companies we have invested in.Each of the aforementioned investment transactions was negotiated without the personal involvement of the executive officer who had a personal interest in the transaction. 7. Composition of certain financial statement captions The following tables summarize the main items comprising certain financial statement captions as of November 2, 2013 and February 2, 2013 (in thousands): Accounts receivable November 2, 2013 February 2, 2013 Accounts receivable $ $ Allowance for doubtful accounts ) ) Total accounts receivable, net $ $ 21,648 Inventory November 2, 2013 February 2, 2013 Wafers and other purchased materials $ $ 12,553 Work-in-process 1,071 Finished goods 11,305 Total inventory $ $ 24,929 11 Prepaid expenses and other current assets November 2, 2013 February 2, 2013 Prepayments for inventory $ $ 2,542 Amounts due from seller related to DTV acquisition 4,519 Note receivable 750 Assets held for sale - 623 Other current assets 5,144 Total prepaid expenses and other current assets $ $ 13,578 Software, equipment and leasehold improvements Estimated Useful Lives (years) November 2, 2013 February 2, 2013 Software 2 $ $ 24,216 Equipment 2 to 5 17,688 Office equipment and furniture 2 8,338 Leasehold improvements 1 to 6 3,097 Total 53,339 Less: Accumulated depreciation and amortization ) ) Total software, equipment and leasehold improvements, net $ $ Software, equipment and leasehold improvement depreciation and amortization expense for the three months ended November 2, 2013 and October 27, 2012 was $1.8 million and $2.9 million, respectively, and for the nine months ended November 2, 2013 and October 27, 2012 was $6.8 million and $8.0 million, respectively. Accrued liabilities November 2, 2013 February 2, 2013 Income taxes $ $ 4,508 License fees 3,553 Deferred revenue 3,099 Rebates 1,475 Royalties Warranty Restructuring Settlements 75 Other accrued liabilities Total accrued liabilities $ $ 8.Business Combinations On May 4, 2012, we completed our acquisition of certain assets from Trident Microsystems, Inc. and certain of its subsidiaries (collectively referred to as “Trident”) used in or related to Trident’s digital television and PC television businesses (the “DTV business”) for a purchase price of $38.2 million, subject to adjustments based on the closing asset balance of the DTV business, plus the assumption of certain employee related liabilities pursuant to an Asset Purchase Agreement dated March 23, 2012 (the “Purchase Agreement”). Trident filed for voluntarily petition under Chapter 11 bankruptcy on January 4, 2012. In April 2012, we were selected as the successful bidder to acquire Trident’s DTV business. The purchase price of the Trident acquisition was paid in cash. In connection with the Trident acquisition, we acquired all of Trident’s DTV business products, certain licensed intellectual property rights, specified tangible assets and other assets specified in the Purchase Agreement. We also acquired the right to use certain facilities of Trident under short-term facilities use agreements for facilities located in Shanghai and Beijing, China, Germany, The Netherlands, Taiwan and California. We hired approximately 320 employees whose services are used in the DTV business. We also entered into a transition services agreement with Trident under which Trident agreed to provide certain services to us following the closing. The purchaser of Trident's set-top box business also agreed to provide transition support services to us. 12 The addition of Trident's industry-leading DTV media processor System-on-a-Chip, or SoC, products for next-generation Internet-enabled digital televisions hassignificantly expanded our served available market. DTV products complement our existing IPTV set-top box and connected media player SoC solutions and augment our ability to develop innovative solutions for the anticipated convergence of IP-video delivery across any device within the home. In connection with this acquisition, we obtained a valuation of the assets acquired in order to allocate the purchase price. The total purchase price was allocated to the net tangible and identified intangible assets based upon fair values as of May 4, 2012. The fair value of the tangible assets and identifiable intangible assets acquired, net of liabilities assumed, exceeded the purchase price by $1.4 million, which was recognized in the consolidated statements of operations as a gain on acquisition in fiscal 2013. The purchase price in the transaction was allocated as follows (in thousands, except years): Purchase price (in thousands) Estimated useful Life (in years) Purchased tangible assets and liabilities Accounts receivable $ Inventory Prepaid inventory Prepaid third party support Deposit with contract manufacturer Property and equipment Mask sets 3 Net liabilities ) Purchased identifiable intangible assets: Developed technology 1,168 3 Gain on acquisition ) Cash consideration $ 38,210 Other consideration - Total consideration issued in the acquisition $ The results of operations of the DTV business have been included in the consolidated results of operations from May 4, 2012. For the three and nine months ended November 2, 2013, net sales of approximately $9.8 million and $36.7 million, respectively, and an operating loss of approximately $2.9 million and $4.4 million, respectively, attributable to the DTV business, were included in the condensed consolidated results of operations. For the three and nine months ended October 27, 2012, net sales of approximately $27.8 million and $54.4 million, respectively, and an operating profit of approximately $1.2 million and operating loss of $0.9 million, respectively, attributable to the DTV business, were included in the condensed consolidated results of operations. The following unaudited pro forma consolidated results of operations give effect to the acquisition of the DTV business as if it had occurred as of the beginning of the fiscal years of the periods presented. The unaudited pro forma consolidated results of operations are provided for informational purposes only and do not purport to represent actual consolidated results of operations had the acquisition occurred on the date assumed, nor are these financial statements necessarily indicative of future consolidated results of operations. We expect to incur costs and realize benefits associated with integrating the operations of the DTV business. The unaudited pro forma consolidated results of operations do not reflect the cost of any integration activities or any benefits that may result from operating efficiencies or revenue synergies. The pro forma consolidated results of operations for the nine months ended October 27, 2012 include non-recurring adjustments of $4.0 million of direct acquisition costs (in thousands, except per share data): Three Months Ended Nine Months Ended November 2, 2013 October 27, 2012 November 2, 2013 October 27, 2012 Net revenue $ Net loss ) Basic and diluted net loss per share ) 13 9. Intangible assets Intangible assets at the end of each period consisted of the following (in thousands, except for years): November 2, 2013 Gross Value Accumulated Amortization and Effect of Currency Translation Net Value Weighted Average Remaining Amortization Period (Years) Acquired intangible assets: Developed technology $ $ ) $ Customer relationships ) Trademarks ) Non-compete agreements ) - - Purchased IP - amortizing ) Total amortizing ) Purchased IP - not yet deployed - Total intangibles $ $ ) $ February 2, 2013 Gross Value Accumulated Amortization and Effect of Currency Translation Net Value Weighted Average Remaining Amortization Period (Years) Acquired intangible assets: Developed technology $ 52,025 $ ) $ 17,458 Customer relationships 20,218 ) 4,436 Trademarks 2,678 ) 695 Non-compete agreements 1,400 ) - - Purchased IP – amortizing 15,854 ) 7,884 Total amortizing 92,175 ) 30,473 Purchased IP - not yet deployed 6,100 - 6,100 Total intangibles $ 98,275 $ ) $ 36,573 Acquired intangible assets represent intangible assets acquired through business combinations. Purchased intellectual property (“Purchased IP”) represents intangible assets acquired through direct purchases of licensed technology from vendors which is incorporated into our products. Purchased IP – not yet deployed relates to Purchased IP from third parties for our products that are currently in development. We begin amortizing such intellectual property upon the earlier of the beginning of the term of the license agreement, as appropriate, or at the time we begin shipment of the associated products into which such intellectual property is incorporated. We test long-lived assets, including our intangible assets, for impairment whenever events or changes in circumstances, such as a change in technology, indicate that the carrying value of these assets may not be recoverable. Amortization expense related to intangible assets was $2.6 million and $8.0 million for the three and nine months ended November 2, 2013, respectively, and $3.1 million and $8.0 million for the three and nine months ended October 27, 2012, respectively.As of November 2, 2013, we had $9.0 million of Purchased IP, which we have not yet begun to amortize. The following table presents the amortization of intangible assets in the accompanying condensed consolidated statements of operations (in thousands): Three Months Ended Nine Months Ended November 2, October 27, November 2, October 27, Cost of sales $ Operating expenses Total intangibles amortization expense $ 14 The estimated future amortization expense of intangible assets with finite lives as of November 2, 2013 is as follows (in thousands): Fiscal year Total 2014 (remaining three months) $ Thereafter Total $ 10. Product warranty In general, we sell products with a one-year limited warranty that our products will be free from defects in materials and workmanship.Warranty cost is estimated at the time revenue is recognized based on historical activity, and additionally, for any specific known product warranty issues.Accrued warranty cost includes hardware repair and/or replacement and software support costs and is included in accrued liabilities on the accompanying condensed consolidated balance sheets. Details of the change in accrued warranty as of November 2, 2013 and October 27, 2012 are as follows (in thousands): Three Months Ended Balance Beginning of Period Additions and Adjustments Deductions Balance End of Period November 2, 2013 $ $ $ ) $ October 27, 2012 $ 1,157 $ $ ) $ Nine Months Ended Balance Beginning of Period Additions and Adjustments Deductions Balance End of Period November 2, 2013 $ $ $ ) $ October 27, 2012 $ $ $ ) $ 11.Restructuring costs In fiscal 2013, as a result of significant expansion inour infrastructure and operational activities in connection with purchases and acquisitions that took place between fiscal years 2008 and 2013, and in response to certain redundancies, underperforming operations and delays in programs and product releases, we implemented a restructuring program to realign our global operating expenses with our new business conditions, and to improve efficiency, competitiveness and profitability. In fiscal 2013, we reduced our workforce by approximately 114 employees, implemented plans to scale down our reliance on contractors and consultants, impaired the unamortized value of certain software intellectual property licenses, which we no longer intend to use, initiated the closure of our facilities in Canada, Hong Kong and Japan and reduced our discretionary spending across all operational areas. We recorded $3.2 million in restructuring charges in fiscal 2013. Of the total restructuring charges recorded in fiscal 2013, less than $0.1 million were reflected in cost of revenue and $3.1 million were reflected in operating expenses ($0.0 million in cost of revenue, $2.4 million in research and development, $0.4 million in sales and marketing and $0.4 million in general and administrative). Costs relating to facilities closure or lease commitment are recognized when the facility has been exited. Terminations costs are recognized when the costs are deemed both probable and estimable. We anticipate that these restructuring measures will reduce ongoing headcount expenses in research and development, sales and marketing and general and administrative by approximately $14.0 million to $14.5 million annually and other additional operational expenses by $0.4 million to $0.5 million annually which is in line with our original estimates. Our restructuring measures could negatively impact our revenues and results of operations in the future as a result of less employees developing future products and working to sell our products. In the first quarter of fiscal 2014, we recorded restructuring charges of approximately $0.2 million related to a workforce reduction of 17 employees with related charges to cost of revenue and operating expenses of $33,000 and $210,000, respectively. In the second quarter of fiscal 2014, and as part of our ongoing restructuring plan, we incurred restructuring charges of approximately $0.5 million net, related to a contingent liability under our lease obligation in Canada and $0.2 million in severance-related charges that resulted from a workforce reduction of eight employees. Of the total restructuring charges and exit costs recorded in the second quarter of fiscal 2014, there were no restructuring charges reflected in cost of revenue and $0.7 million were reflected in operating expenses ($0.1 million in research and development, $0.1 million in sales and marketing and $0.5 million in general and administrative). In the third quarter of fiscal 2014, and as part of our continuing effort to reduce expenses, we incurred restructuring charges of approximately $1.1 million, of which $1.0 million was related to a workforce reduction of 17 employees across several geographic regions and $0.1 million was related to the termination of a lease agreement and related costs in Canada. Of the total restructuring charges recorded in the third quarter of fiscal 2014, there were no restructuring charges reflected in cost of revenue and $1.1 million were reflected in operating expenses ($0.0 million in cost of revenue, $0.8 million in research and development, $0.1 million in sales and marketing and $0.2 million in general and administrative). 15 Expenses recognized for restructuring activities impacting our operating expenses are presented in the “Restructuring costs” line of the condensed consolidated statements of operations. We anticipate that these restructuring measures will reduce ongoing headcount expenses in research and development, sales and marketing and general and administrative by approximately $4.0 million to $4.5 million annually and other additional operational expenses by $0.4 million to $0.5 million annually. Our restructuring measures could negatively impact our revenues and results of operations in the future as a result of less employees developing future products and working to sell our products. The following table summarizes the restructuring costs, outstanding payable balance and cumulative restructuring costs (in thousands): Employee Severance Impairment of Long-Lived Assets Facility Exit Costs Total Cumulative Restructuring Costs Charges in fiscal 2013 $ 2,167 $ 1,089 $ 8 $ 3,264 $ 3,264 Cash payments ) - - ) - Non-cash items - ) - ) - Balance at February 2, 2013 1,014 - 8 1,022 3,264 Charges for the three months ended May 4, 2013* 250 - - Cash payments ) - (5 ) ) - Non-cash items - Balance at May 4, 2013 $ 382 $ - $ 3 $ 385 $ Charges for the three months ended August 3, 2013 - Cash payments ) - ) ) - Non-cash items - Balance at August 3, 2013 $ 65 $ - $ $ $ Charges for the three months ended November 2, 2013 - Cash payments ) - ) ) - Non-cash items - Balance at November 2, 2013 $ $ - $ 70 $ $ * The amount above includes $40,000 of certain restructuring charges that were recorded in the cost of revenue. 12.Sale of development project On March 8, 2013, we entered into an Asset Purchase Agreement with a third party (the “Buyer”) to sell certain development projects (intellectual property) and long-lived assets (the “Connectivity Assets”) related to the connectivity technology over coaxial cable market, including the transfer of 21 employees (the “Connectivity Employees”) to the Buyer. The aggregate carrying amount of the Connectivity Assets ultimately transferred was approximately $0.6 million and were classified as assets held for sale in prepaid expenses and other current assets in the accompanying condensed consolidated balance sheet at February 2, 2013. We received an initial payment of $2.0 million in cash at the closing of the transaction and a payroll expense reimbursement payment of $0.6 million (as described more fully below). Under the terms of the Asset Purchase Agreement, if certain technical milestones were met by September 30, 2013 as a result of further development of the transferred technology by the Buyer, we were to be paid an additional $5.0 million in cash. In April 2013, upon receiving the closing consideration of $2.0 million, we recorded a gain of $1.1 million, net of the carrying value of the Connectivity Assets and fees for legal and bank services of approximately $0.4 million. The gain is included in “Gain on sale of development project” in the accompanying condensed consolidated statements of operations for the nine months ended November 2, 2013. The gain was recorded in the first quarter of fiscal 2014 on the basis that we obtained a signed agreement, the closing consideration of $2.0 million was received (non-refundable), delivery of the underlying assets and intellectual property and transfer of employees occurred during the first quarter of fiscal 2014, and we do not have further obligations or deliverables under the Asset Purchase Agreement beyond May 4, 2013. Additionally, in April 2013, in connection with the Asset Purchase Agreement, the Buyer reimbursed us for payroll expenses related to the employees transferred to the Buyer for the period from February 1, 2013 through the actual payroll transfer, totaling $0.6 million. 16 We have elected to account for the contingent payment under the milestone method described by FASB ASC Topic 605-28, under which consideration contingent on the achievement of a substantive milestone is recognized in its entirety in the period when the milestone is achieved. Milestones are considered substantive based on the potential enhancement of value to the Buyer and the fact that consideration earned from the achievement of a milestone relates solely to past performance. Accordingly, payment consideration if and when the milestone is met associated with the technical milestone will be recorded as other income in our consolidated statements of operations in its entirety, which was due by September 30, 2013, in accordance with the Asset Purchase Agreement. The Buyer has advised us that it does not believe the milestones have been met by September 30, 2013. We are reviewing the Buyer’s position and evaluating our response, which may include pursuing our rights through the dispute provisions set forth in the Asset Purchase Agreement. To the extent we recognize any payment in regards to the milestone completion, we will recognize income upon receipt of any such proceeds from the Buyer. 13.Sale of IP licenses On September 27, 2013, the Company entered into an agreement to license specified IP block and other related technology to a customer to be used in chip designs for a fee of approximately $8.8 million. In addition, the Company agreed to provide technical support services to resolve difficulties and to answer inquiries in using the licensed technology. Pursuant to this agreement, the customer is obligated to make payments upon the attainment and acceptance of significant milestones, as set forth in the agreement. During the third quarter of fiscal 2014, the first two milestones were met, delivered and accepted by the customer resulting in $3.9 million of revenue recognition. Total additional milestone payments under the agreement are approximately $4.9 million. 14.Commitments and contingencies Commitments Operating leases Our primary facility is located in Milpitas, California. We also lease facilities in China, Denmark, France, Germany, The Netherlands, Hong Kong, Singapore, Taiwan, Vietnam, South Korea and Israel. We also lease vehicles under non-cancelable leases. As further described in Note 11, in connection with certain restructuring measures adopted in fiscal 2013, we early terminated our non-cancelable lease agreement in Canada. In the second quarter of fiscal 2014, we could reasonably estimate the outcome and as a result, we reserved $0.8 million of cost accrual for that matter. During the third quarter of fiscal 2014, we entered into a settlement of all outstanding disputes between the parties and as a result of the settlement we paid approximately $0.8 million to the landlord. In the third quarter of fiscal 2014, pursuant to our restructuring plan, we early terminated a facility lease for our location in southern California. See Note 11 for further information regarding the restructuring plan. Future minimum annual payments under non-cancelable operating leases as of November 2, 2013 are as follows (in thousands): Fiscal Year Amount 2014 (remaining three months) $ Total minimum lease payments $ Purchase commitments We place non-cancelable orders to purchase semiconductor products from our suppliers on an eight to twelve week lead-time basis.As of November 2, 2013, the total amount of outstanding non-cancelable purchase orders was approximately $16.6 million. Design Tools During the second quarter of fiscal 2014, we entered into an agreement with a vendor to purchase $12.9 million of design tools. In June 2013, approximately $1.3 million of related licenses were delivered to us. The remaining $11.6 million of licenses will be delivered in December 2013. Payments on the licenses are being made on a quarterly basis from June 2013 through March 2016. As of November 2, 2013 remaining payments for the licenses totaled $11.9 million. 17 Indemnifications In certain limited circumstances, we have agreed, and may agree in the future, to indemnify certain customers against patent infringement claims from third parties related to our intellectual property. In these limited circumstances, the terms and conditions of sale generally limit the scope of the available remedies to a variety of industry-standard methods including, but not limited to, a right to control the defense or settlement of any claim, procure the right for continued usage, and a right to replace or modify the infringing products to make them non-infringing. To date, we have not incurred or accrued any significant costs related to any claims under such indemnification provisions. Our articles of incorporation and bylaws require that we indemnify our officers and directors against expenses, judgments, fines, settlements and other amounts actually and reasonably incurred in connection with any proceedings arising out of their services to us. In addition, we have entered into separate indemnification agreements with each of our directors and executive officers, which provide for indemnification of these individuals under similar circumstances and under additional circumstances. The indemnification obligations are more fully described in our charter documents and the form of indemnification agreement filed with our SEC reports. We purchase insurance to cover claims or a portion of the claims made against our directors and officers. Since a maximum obligation is not explicitly stated in our charter documents or in our indemnification agreements and will depend on the facts and circumstances that arise out of any future claims, the overall maximum amount of the obligations cannot be reasonably estimated. The fair value of these obligations was zero on our consolidated balance sheet as of November 2, 2013. Royalties We pay royalties for the right to sell certain products under various license agreements.During the three and nine months ended November 2, 2013, we recorded royalty expense of $0.5 million and $1.6 million, respectively, and $0.3 million and $1.5 million for the three and nine months ended October 27, 2012, respectively, which was recorded to cost of revenue. Our wholly-owned subsidiary, Sigma Designs Israel SDI Ltd. (formerly, CopperGate Communication Ltd.), participated in programs sponsored by the Office of the Chief Scientist of Israel's Ministry of Industry, Trade and Labor, or the OCS, for the support of research and development activities that we conducted in Israel. Through November 2, 2013, we had obtained grants from the OCS aggregating to $5.1 million for certain of our research and development projects in Israel. We completed the most recent of these projects in fiscal 2013. We are obligated to pay royalties to the OCS, amounting up to 4.5% of the sales of certain products up to an amount equal to grants received, plus LIBOR-based interest. As of November 2, 2013, our remaining obligation under these programs was $1.0 million. Contingencies Litigation From time to time, we are involved in claims and legal proceedings that arise in the ordinary course of business. We expect that the number and significance of these matters will increase as our business expands. In particular, we could face an increasing number of patent and other intellectual property claims as the number of products and competitors in our industry grows. Any claims or proceedings against us, whether meritorious or not, could be time consuming, result in costly litigation, require significant amounts of management time, result in the diversion of significant operational resources or cause us to enter into royalty or licensing agreements which, if required, may not be available on terms favorable to us or at all. If an unfavorable outcome were to occur against us, there exists the possibility of a material adverse impact on our financial position and results of operations for the period in which the unfavorable outcome occurs and, potentially, in future periods. In March 2013, we filed a motion to intervene in (and become a party to) U.S. Ethernet Innovations, LLC (USEI) v. AT&T Mobility, LLC (“AT&T”) and others, Case No. 5-10-cv-05254 CW, currently pending in the U.S. District Court for the Northern District of California, or the Litigation. In this Litigation, USEI filed a patent infringement complaint alleging that various AT&T products infringe USEI patents that have now expired, including alleging that set-top boxes deployed by AT&T that contain our SoCs infringe a USEI patent. USEI has made similar allegations that other defendants infringe this and other now expired USEI patents in this Litigation and other related cases. Further, other interveners have already been added to this Litigation and other related cases. USEI seeks monetary damages, attorney’s fees, and an injunction against AT&T, other defendants and other interveners. AT&T, other defendants and other interveners have denied the allegations of infringement made by USEI and asserted that USEI’s patents are invalid, unenforceable, and not infringed. The Court granted our motion to intervene. As a result, we filed a declaratory judgment complaint. USEI answered this complaint and asserted counter-claims against us. We have responded to those counter-claims. The parties are now conducting discovery in the matter. The trial date for the Litigation has been set for January 5, 2015. 18 In April 2013, we initiated a lawsuit against Trident and NXP Semiconductors Netherlands B.V. (“NXP”) Adv. Aoc. No. 13-50940 (CSS) in the United States Bankruptcy Court for the District of Delaware. Trident filed for voluntarily petition under Chapter 11 bankruptcy on January 4, 2012. In May 2012, we entered into an Asset Purchase Agreement (“APA”) with Trident to acquire certain assets of its digital television and PC television businesses, as further discussed in Note 8. In connection with the APA, we entered into a Transition Services Agreement (“TSA”) under which Trident agreed to provide certain transition services to us following the closing, including management of billings and collections with their former customers and payment to former vendors, among others. We are seeking recovery of $1.8 million that we paid to Trident to specifically pay to NXP, on our behalf pursuant to the TSA, for purchases of inventory that Trident, on our behalf, made from NXP during the month of June 2012. NXP claimed they had not received payment of $1.8 million from Trident and reduced such amount from our inventory prepayment balance with NXP. Both Trident and NXP have filed motions to dismiss our claims and we have answered their motions. The Court has not yet ruled on their motions to dismiss . During the third quarter of fiscal 2014, we could reasonably estimate our potential range of loss on this matter. Accordingly, we have recognized an impairment of approximately $0.4 million on this receivable which is recorded in the “General and administrative” line of the condensed consolidated statements of operations. The net receivable of $1.4 million is presented in “Prepaid expenses and other current assets” in the accompanying condensed consolidated balance sheet at November 2, 2013. Third-party licensed technology We license technologies from various third parties and incorporate that technology into our products. Some of these licenses require us to pay royalties and others require us to report sales activities so that royalties may be collected from our customers. From time to time, we are audited by licensors of these technologies for compliance with the terms of these licenses. In the first quarter of fiscal 2013, we settled one such audit for $1.4 million. In the third quarter of fiscal 2013, we settled another audit for $6.3 million. In addition, in the third quarter of fiscal 2013, we settled another audit for $0.3 million payable in four quarterly equal installments commencing in September 2012. Concurrently, we negotiated a license agreement for this technology for a period of three years for an amount of $3.5 million, also payable in four quarterly equal installments commencing in September 2012. The full amount of the license fees was recorded as purchased IP in fiscal 2013 and will be amortized over the license term. On December 4, 2012, we received a letter from another technology licensor notifying us of their intent to audit our compliance with the terms of a license agreement that we use in our DTV business. On February 28, 2013, we received a letter from another technology licensor notifying us of their intent to audit our compliance with the terms of a license agreement that we use in our set-top box business. On July 16, 2013, we received a letter from another technology licensor notifying us of their intent to audit our compliance with the terms of a license agreement that we use in our DTV business. During the third quarter of fiscal 2014, we could reasonably estimate our exposure to these audits and as a result, we have accrued $0.1 million of penalties which was included in the sales and marketing expenses in the condensed consolidated statements of operations. As of November 2, 2013, the end of our third fiscal quarter to which this report relates, we believe we were in compliance with our license agreements. However, we could be required to make additional payments as a result of pending or future compliance audits. For license agreements where we have royalty obligations, we charge any settlement payments that we make in connection with audits to cost of revenue. For license agreements where we simply have reporting obligations, we treat any settlement payments as penalties and charge the amounts to operating expenses in sales and marketing Early termination lease agreement for office-space In connection with our restructuring measures adopted during the third and fourth quarters of fiscal 2013, as further described in Note 11, and due to the lack of solvency and liquidity of our wholly-owned subsidiary in Canada (“Sigma Canada”), we decided to close down the operations of Sigma Canada. On February 23, 2013, our Board of Directors approved the filing for bankruptcy of Sigma Canada, which we filed on May 30, 2013. Sigma Canada has appointed a Trustee in Canada to provide legal advice and assistance throughout the bankruptcy process. Based on our assessment of the financial condition and obligations of Sigma Canada, outstanding obligations beyond the filing date for bankruptcy were mainly related to the minimum monthly payment obligations under a non-cancellable operating lease agreement for office space. In accordance with the provisions of the lease agreement and communication with the landlord’s agent, if Sigma Canada exercised its early termination provision, Sigma Canada would be liable for an early termination penalty of $0.3 million and monthly lease payments of approximately $45,000 from May 2013 through May 2015 for a total exposure of up to $1.1 million. Were Sigma to elect to sublease the premises instead of exercising the option to terminate the lease, potential exposure could be reduced if an agreement were entered into in a reasonable timeframe and on reasonable terms. We estimated, based on market data available to us, that the potential exposure could be approximately of $0.8 million adjusted for recovery from the bankruptcy estate.During the third quarter of fiscal 2014, we entered into a settlement of all outstanding disputes between the parties and as a result of the settlement we paid $0.8 million to the landlord. 15. Net loss per share Basic and diluted net loss per share for the periods presented is computed by dividing net loss by the weighted average number of common shares outstanding. 19 The following table sets forth the basic and diluted net loss per share computed for the three and nine months ended November 2, 2013 and October 27, 2012 (in thousands, except per share amounts): Three Months Ended Nine Months Ended November 2, 2013 October 27, 2012 November 2, 2013 October 27, 2012 Net loss, as reported $ ) $ ) $ ) $ ) Weighted-average common shares outstanding-basic Dilutive effect of employee stock plans - Weighted-average common shares outstanding- diluted Net loss per share – basic $ ) $ ) $ ) $ ) Net loss per share – diluted $ ) $ ) $ ) $ ) The following table sets forth the excluded anti-dilutiveand excluded potentially dilutive securities for the three and nine months ended November 2, 2013 and October 27, 2012 (in thousands): Three Months Ended Nine Months Ended November 2, October 27, November 2, October 27, Stock options excluded because the effect of including would be anti-dilutive 18 21 Stock options excluded because exercise price is in excess of average stock price Restricted stock awards and units excluded because the effect of including would be anti-dilutive 75 44 87 Restricted stock awards and units excluded because potential buyback shares exceed weighted average restricted stock units and awards outstanding 68 16. Equity incentive plans and employee benefits Stock option awards Activity of our combined stock option plans for the nine months ended November 2, 2013 is summarized as follows: Number of Options Weighted Average Exercise Price Per Option As of February 2, 2013 5,055,787 $ Granted - - Exercised ) Cancelled or forfeited ) As of May 4, 2013 4,586,004 $ Granted Exercised ) Cancelled or forfeited ) As of August 3, 2013 $ Granted - - Exercised ) Cancelled or forfeited ) As of November 2, 2013 $ Options exercisable as of: November 2, 2013 $ 20 Restricted stock awards Activity of our restricted stock awards, or RSAs, for the nine months ended November 2, 2013 is summarized as follows: Number of RSAs Weighted Average Grant- Date Fair Value (Per RSA) Aggregate Value As of February 2, 2013 $ $ 1,422,439 Granted - - Vested ) Cancelled ) As of May 4, 2013 $ $ 1,234,513 Granted - - Vested ) Cancelled - - As of August 3, 2013 $ $ Granted - - Vested - - Cancelled - - As of November 2, 2013 $ $ Restricted stock units Activity of our restricted stock units, or RSUs, for the nine months ended November 2, 2013 is summarized as follows: Number of RSUs Weighted Average Grant-Date Fair Value (Per RSU) Aggregate Value As of February 2, 2013 632,262 $ $ 3,970,605 Granted 37,675 Vested ) Cancelled ) As of May 4, 2013 550,331 $ $ 3,390,039 Granted 143,536 Vested ) Cancelled ) As of August 3, 2013 $ $ Granted Vested ) Cancelled ) As of November 2, 2013 $ $ Employee stock purchase plan As of November 2, 2013, we had reserved a total of 2,500,000 shares of common stock for issuance under the 2010 Purchase Plan, of which 1,895,613 shares had been issued. 21 Stock-based compensation expense The following table sets forth the total stock-based compensation expense that is included in each functional line item in the condensed consolidated statements of operations (in thousands): Three Months Ended Nine Months Ended November 2, 2013 October 27, 2012 November 2, 2013 October 27, 2012 Cost of revenue $ 64 $ $ $ Research and development expenses Sales and marketing expenses General and administrative expenses Total stock-based compensation $ 401(k) tax deferred savings plan We maintain a 401(k) tax deferred savings plan for the benefit of qualified employees who are U.S. based. The matching program was suspended effective December 1, 2012. The matching contributions we made to the 401(k) tax deferred savings plan totaled zero for the three and nine months ended November 2, 2013 and $0.2 million and $0.7 million for the three and nine months ended October 27, 2012, respectively. Endowment insurance pension plan Related to our acquisition of our DTV business in May 2013, we added operations in Shanghai, China, where we are required to provide pension insurance to ourShanghai employees. The matching contributions to the pension insurance totaled $0.5 million and $1.6 million for the three months and nine months ended November 2, 2013, respectively, and totaled $0.5 million and $0.6 million for the three and nine months ended October 27, 2012. Retirement pension plans The following table summarizes our contributions to retirement pension plans for the benefits of qualified employees based in the following countries (in thousands): Three Months Ended Nine Months Ended November 2, 2013 October 27, 2012 November 2, 2013 October 27, 2012 Denmark $ 53 $ 47 $ $ Taiwan 32 38 85 (*) The Netherlands 75 92 92 (*) Germany 12 - 66 - Total matching contributions $ (*)As a result ofour acquisition ofthe DTV business, we added operations in The Netherlands and Germany in May 2013. Severance plan We maintain a severance plan for several Israeli employees pursuant to Israel’s Severance Pay Law based upon the most recent salary of the employees multiplied by the number of year’s employment. Accrued severance liability as of November 2, 2013 and October 27, 2013 totaled $1.3 million, respectively, offset by $1.2 million of severance employee funds. 17. Income taxes We recorded a provision for income taxes of $4.2 million and $18.9 million for the three months ended November 2, 2013 and October 27, 2012, respectively. The provision for income taxes was $9.4 million and $19.5 million for the nine months ended November 2, 2013 and October 27, 2012, respectively. The decrease in tax expense for the three and nine months ended November 2, 2013 is primarily attributable to the establishment of a valuation allowance against our U.S. federal deferred tax assets during the three months ended October 27, 2012. During the three and nine months ended November 2, 2013, we were unable to reasonably project our annual effective tax rate, and therefore computed our provision for income taxes based on year-to-date actual financial results. Included in our provision for income taxes are foreign exchange gains or losses on unsettled income tax liabilities. We benefit from tax incentives granted by local tax authorities in certain foreign jurisdictions. The Economic Development Board of Singapore granted development and expansion incentives to our wholly owned subsidiary in Singapore in 2008 for a period of four years, contingent on meeting specified requirements, which ended March 1, 2012. The Company is currently in negotiation with the Economic Development Board for its operations plan in Singapore and is not benefiting from the incentives during the three months and nine months ended November 2, 2013. 22 Management estimates that it is reasonably possible that the liability for gross unrecognized tax benefits, including accrued interest and penalties, could decrease within the next 12 months by an amount in the range of $0 to $13.2 million. The gross unrecognized tax benefits subject to potential decrease primarily involve uncertainties related to an acquisition and tax incentives in various jurisdictions where ongoing audits and negotiations may conclude. 18. Segment and geographical information Operating segments are defined as components of an enterprise for which separate financial information is available and evaluated regularly by the chief operating decision-maker in deciding how to allocate resources and in assessing performance.We are organized as, and operate in, one reportable segment.Our operating segment consists of our geographically based entities in the United States, Israel and Singapore.Our chief operating decision-maker reviews consolidated financial information, accompanied by information about revenue by product group, target market and geographic region.We do not assess the performance of our geographic regions on other measures of income or expense or net loss. We sell our products into four primary target markets, which are the DTV market,home networking market, set-top box market, and home control market.We also have license revenue, included in the license and other market, which we receive from the license of our technology to third parties. Starting with the first quarter of fiscal 2014, we have defined the DTV market to include all products that are sold into digital televisions as well as other adjacent markets using chipset products that are designed for video post-processing and have eliminated the prosumer and industrial audio/video market as a separate revenue segment as the majority of demand accruing from these sales will be represented in the DTV market segment. Also starting with the first quarter of fiscal 2014, we have defined the set-top box market to include all set-top box products delivering IP streaming video, including hybrid versions of these products, and we have eliminated the connected media player market as a separate revenue market as the majority of demand accruing from these sales will be represented in the set-top box market segment. The following table sets forth net revenue attributable to each target market (in thousands): Three Months Ended Nine Months Ended November 2, 2013 October 27, 2012 November 2, 2013 October 27, 2012 DTV $ Home Networking Set-top Box Home Control License and Other Net revenue $ The following table sets forth net revenue for each geographic region based on the ship-to location of customers (in thousands): Three Months Ended Nine Months Ended November 2, 2013 October 27, 2012 November 2, 2013 October 27, 2012 Asia $ North America Europe Other regions - Net revenue $ The following table sets forth net revenue to each significant country based on the ship-to location of customers (in thousands): Three Months Ended Nine Months Ended November 2, 2013 October 27, 2012 November 2, 2013 October 27, 2012 China, including Hong Kong $ Thailand Hungary United States Rest of the world Net revenue $ 23 The following table sets forth the major customers that accounted for 10% or more of our net revenue: Three Months Ended Nine Months Ended November 2, 2013 October 27, 2012 November 2, 2013 October 27, 2012 TP Vision * 23 % * 16 % Flextronics * 10 % * 11 % Cal-Comp Electronics 12 % * Accounted for less than 10% of our period net revenue. ITEM2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS. You should read the following discussion in conjunction with our condensed consolidated financial statements and related notes in this Form 10-Q.Except for historical information, the following discussion contains forward-looking statements within the meaning of Section27A of the Securities Exchange Act of 1933 and Section21E of the Securities Exchange Act of 1934.In some cases, you can identify forward-looking statements by terms such as "may," "might," "will," "objective," "intend," "should," "could," "can," "would," "expect," "believe," "estimate," "predict," "potential," "plan," or the negative of these terms, and similar expressions intended to identify forward-looking statements.These forward-looking statements, include, but are not limited to, statements about our capital resources and needs, including the adequacy of our current cash reserves, revenue, anticipated deployments and design wins in the set-top box market, anticipated seasonality associated with our DTV business and our expectations that our gross margin will vary from period to period.These forward-looking statements involve risks and uncertainties.Our actual results may differ significantly from those projected in the forward-looking statements.Factors that might cause future results to differ materially from those discussed in the forward-looking statements include, but are not limited to, those discussed under Part II, Item1A “Risk Factors” in this Form 10-Q as well as other information found in the documents we file from time to time with the Securities and Exchange Commission.Also, these forward-looking statements represent our estimates and assumptions only as of the date of this Form 10-Q.Unless required by U.S. federal securities laws, we do not intend to update any of these forward-looking statements to reflect circumstances or events that occur after the statement is made. Overview Our goal is to be a leader in intelligent media platforms for use in home entertainment and control. We focus on integrated system-on-chip, or SoC, solutions that serve as the foundation for some of the world’s leading consumer products, including televisions, set-top boxes and video networking products. All of our primary products are semiconductors that are targeted toward end-product manufacturers, Original Equipment Manufacturers, or OEMs, and Original Design Manufacturers, or ODMs. We sell our products into four primary markets which are the Digital Television, or DTV market, the home networking market, the set-top box market, and the home control market. We derive a portion of our revenue from other products and services, including technology licenses, software development kits, engineering support services for hardware and software, engineering development for customization of chipsets and other accessories. Our chipset products and target markets We consider all of our semiconductor products to be chipsets because each of our products is comprised of multiple semiconductors. We believe our chipsets enable our customers to efficiently bring consumer multimedia devices to market. We design our highly integrated products to significantly improve performance, lower power consumption and reduce cost. We derive nearly all of our operating net revenue from sales of chipset products and we sell our chipsets into four primary target markets plus licensing, for which we separately report revenues that we derive from sales into each of these target markets. DTV Market: Starting with the first quarter of fiscal 2014, we have defined the DTV market to include all products that are sold into digital televisions or “SmartTVs” as well as other adjacent markets using chipset products that are designed for video post-processing. We believe DTV products complement our existing set-top box products, which will provide substantial research and development leverage and improved operating scale to augment our ability to develop innovative solutions for the anticipated convergence of IP-video delivery across any device within the connected home. We serve this market with our media processor SoCs and dedicated post-processing products. 24 Set-top Box Market: Also starting with the first quarter of fiscal 2014, we have defined theset-top box market to include all set-top box products delivering IP streaming video, including hybrid versions of these products. We have also eliminated the connected media player market as a separate revenue market as the majority of demand accruing from these sales will be represented in the set-top box market. We serve this market primarily with our media processor products. Home Networking Market: The home networking market consists of communication devices that use a standard protocol to connect equipment inside the home and stream IP-based video and audio, VoIP, or data through wired or wireless connectivity. We serve the home networking market with our wired home networking controllers that are designed to provide connectivity solutions between various home entertainment products and incoming video streams. License and Other Markets: This market includes other products and services, including technology licenses, software development kits, engineering support services for hardware and software, engineering development for customization of chipsets and other accessories. We have presented our results in the historical periods consistent with our new presentation of markets so that the presented information is comparable. Restructuring program In fiscal 2013, as a result of significant expansion in our infrastructure and operational activities in connection with purchases and acquisitions that took place between fiscal years 2008 and 2013, and in response to certain redundancies, underperforming operations and delays in programs and product releases, we implemented a restructuring program to realign our global operating expenses with our new business conditions, and to improve efficiency, competitiveness and profitability. In fiscal 2013, we reduced our workforce by approximately 114 employees, implemented plans to scale down our reliance on contractors and consultants, impaired the unamortized value of certain software intellectual property licenses, which we no longer intend to use, initiated the closure of our facilities in Canada, Hong Kong and Japan and reduced our discretionary spending across all operational areas. We recorded $3.2 million in restructuring charges in fiscal 2013. Of the total restructuring charges recorded in fiscal 2013, less than $0.1 million were reflected in cost of revenue and $3.1 million were reflected in operating expenses ($0.0 million in cost of revenue, $2.4 million in research and development, $0.4 million in sales and marketing and $0.4 million in general and administrative). Costs relating to facilities closure or lease commitment are recognized when the facility has been exited. Terminations costs are recognized when the costs are deemed both probable and estimable. We anticipate that these restructuring measures will reduce ongoing headcount expenses in research and development, sales and marketing and general and administrative by approximately $14.0 million to $14.5 million annually and other additional operational expenses by $0.4 million to $0.5 million annually which is in line with our original estimates. Our restructuring measures could negatively impact our revenues and results of operations in the future as a result of less employees developing future products and working to sell our products. In the first quarter of fiscal 2014, we recorded restructuring charges of approximately $0.2 million related to a workforce reduction of 17 employees with related charges to cost of revenue and operating expenses of $33,000 and $210,000, respectively. In the second quarter of fiscal 2014, and as part of our ongoing restructuring plan, we incurred restructuring charges of approximately $0.5 million net, related to a contingent liability under our lease obligation in Canada and $0.2 million in severance-related charges that resulted from a workforce reduction of eight employees. Of the total restructuring charges and exit costs recorded in the second quarter of fiscal 2014, there were no restructuring charges reflected in cost of revenue and $0.7 million were reflected in operating expenses ($0.1 million in research and development, $0.1 million in sales and marketing and $0.5 million in general and administrative). In the third quarter of fiscal 2014, and as part of our continuing effort to reduce expenses, we incurred restructuring charges of approximately $1.1 million, of which $1.0 million was related to a workforce reduction of 17 employees across several geographic regions and $0.1 million was related to the termination of a lease agreement and related costs in Canada. Of the total restructuring charges recorded in the third quarter of fiscal 2014, there were no restructuring charges reflected in cost of revenue and $1.1 million were reflected in operating expenses ($0.0 million in cost of revenue, $0.8 million in research and development, $0.1 million in sales and marketing and $0.2 million in general and administrative). Expenses recognized for restructuring activities impacting our operating expenses are presented in the “Restructuring costs” line of the condensed consolidated statements of operations. We anticipate that these restructuring measures will reduce ongoing headcount expenses in research and development, sales and marketing and general and administrative by approximately $4.0 million to $4.5 million annually and other additional operational expenses by $0.4 million to $0.5 million annually. Our restructuring measures could negatively impact our revenues and results of operations in the future as a result of less employees developing future products and working to sell our products. 25 Sale of development project On March 8, 2013, we entered into an Asset Purchase Agreement with a third party (the “Buyer”) to sell certain development projects (intellectual property) and long-lived assets (the “Connectivity Assets”) related to the connectivity technology over coaxial cable market, including the transfer of 21 employees (the “Connectivity Employees”) to the Buyer. The aggregate carrying amount of the Connectivity Assets ultimately transferred was approximately $0.6 million and were classified as assets held for sale in prepaid expenses and other current assets in the accompanying condensed consolidated balance sheet at February 2, 2013. We received an initial payment of $2.0 million in cash at the closing of the transaction and a payroll expense reimbursement payment of $0.6 million (as described more fully below). Under the terms of the Asset Purchase Agreement, if certain technical milestones were met by September 30, 2013 as a result of further development of the transferred technology by the Buyer, we were to be paid an additional $5.0 million in cash. In April 2013, upon receiving the closing consideration of $2.0 million, we recorded a gain of $1.1 million, net of the carrying value of the Connectivity Assets and fees for legal and bank services of approximately $0.4 million. The gain is included in “Gain on sale of development project” in the accompanying condensed consolidated statements of operations for the nine months ended November 2, 2013. The gain was recorded in the first quarter of fiscal 2014 on the basis that we obtained a signed agreement, the closing consideration of $2.0 million was received (non-refundable), delivery of the underlying assets and intellectual property and transfer of employees occurred during the first quarter of fiscal 2014, and we do not have further obligations or deliverables under the Asset Purchase Agreement beyond May 4, 2013. Additionally, in April 2013, in connection with the Asset Purchase Agreement, the Buyer reimbursed us for payroll expenses related to the employees transferred to the Buyer for the period from February 1, 2013 through the actual payroll transfer, totaling $0.6 million. We have elected to account for the contingent payment under the milestone method described by FASB ASC Topic 605-28, under which consideration contingent on the achievement of a substantive milestone is recognized in its entirety in the period when the milestone is achieved. Milestones are considered substantive based on the potential enhancement of value to the Buyer and the fact that consideration earned from the achievement of a milestone relates solely to past performance. Accordingly, payment consideration if and when the milestone is met associated with the technical milestone will be recorded as other income in our consolidated statements of operations in its entirety, which was due by September 30, 2013, in accordance with the Asset Purchase Agreement. The Buyer has advised us that it does not believe the milestones have been met by September 30, 2013. We are reviewing the Buyer’s position and evaluating our response, which may include pursuing our rights through the dispute provisions set forth in the Asset Purchase Agreement. To the extent we recognize any payment in regards to the milestone completion, we will recognize income upon receipt of any such proceeds from the Buyer. Sale of IP licenses On September 27, 2013, we entered into an agreement to license specified IP block and other related technology to a customer to be used in chip designs for a fee of approximately $8.8 million. In addition, we agreed to provide technical support services to resolve difficulties and to answer inquiries in using the licensed technology. Pursuant to this agreement, the customer is obligated to make payments upon the attainment and acceptance of significant milestones, as set forth in the agreement. During the third quarter of fiscal 2014, the first two milestones were met, delivered and accepted by the customer resulting in $3.9 million of revenue recognition. Total additional milestone payments under the agreement are approximately $4.9 million. Critical Accounting Policies and Estimates Adoption of new accounting policy: During the third quarter of fiscal 2014, we adopted prospectively, the authoritative guidance, ASU No. 2010-17, “Revenue Recognition – Milestone Method”, (ASU 2010-17) that provides an alternative method of revenue recognition for milestone payments. Under the milestone method guidance, we recognize revenue that is contingent upon the achievement of a substantive milestone in its entirety in the period in which the milestone is achieved. To be considered substantive, the consideration earned by achieving the milestone should be (a) commensurate with (1) either the vendor’s performance to achieve the milestone or (2) to the enhancement of the value of the item delivered as a result of a specific outcome resulting from the vendor’s performance to achieve the milestone (b) the consideration should relate solely to past performance, and (c) the consideration should be reasonable relative to all deliverables and payment terms in the arrangement. Other milestones that do not fall under the definition of a milestone under the milestone method are recognized under the authoritative guidance concerning revenue recognition. There have been no other significant changes in our reported financial position or results of operations and cash flows as a result of the adoption of new accounting pronouncements or to our significant accounting policies that were disclosed in our Annual Report on Form 10-K for the fiscal year ended February 2, 2013 that have had a significant impact on our consolidated financial statements or notes thereto. Use of estimates The preparation of the consolidated financial statements in conformity with accounting principles generally accepted in the United States of America, or US GAAP, requires us to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosures of contingent liabilities at the date of the financial statements, and the reported amounts of revenues and expenses during the reporting period.The primary areas that require significant estimates and judgments by management include, but are not limited to, revenue recognition, allowances for doubtful accounts, sales returns, warranty obligations, inventory valuation, stock-based compensation expense, purchased intangible asset valuations, strategic investments, deferred income tax asset valuation allowances, uncertain tax positions, tax contingencies, restructuring costs, litigation and other loss contingencies.These estimates and assumptions are based on historical experience and various other factors that we believe to be reasonable under the circumstances.Actual results could differ from those estimates, and such differences may be material to our consolidated financial statements. 26 Business combinations In May 2012, we completed our acquisition of certain assets from Trident Microsystems, Inc. and certain of its subsidiaries (collectively referred to as “Trident”). The consolidated financial statements include the results of operations of Trident commencing as of the acquisition date. Refer to Note 8, "Business combinations” of Part 1, Item 1, “notes to condensed consolidated financial statements." Results of Operations The following table is derived from our condensed consolidated financial statements and sets forth our historical operating results as a percentage of net revenue for each of theperiods indicated (in thousands, except percentages): Three Months Ended Nine Months Ended November 2, % of Net Revenue October 27, % of Net Revenue November 2, % of Net Revenue October 27, % of Net Revenue Net revenue $ % $ % $ 160,696 % $ % Cost of revenue 43 % 60 % 46 % 55 % Gross profit 57 % 40 % 54 % 45 % Operating expenses Research and development 32 % 42 % 35 % 44 % Sales and marketing 10 % 20 % 11 % 16 % General and administrative 10 % 10 % 9 % 13 % Gain on acquisition - ) -1 % Restructuring costs 2 % 1 % 1 % 1 % Impairment of IP, mask sets and design tools * - - * - - Total operating expenses 54 % 73 % 56 % 73 % Income (loss) from operations 3 % ) -33 % ) -3 % ) -28 % Gain on sale of development project - * - * 1 % - * Gain on sale (impairment) of privately-held investments, net ) * - * ) * - * Interest and other income (expense), net ) * 1 % * 1 % Income (loss) before income taxes 2 % ) -32 % ) -2 % ) -27 % Provision for income taxes 7 % 30 % 6 % 12 % Net loss $ ) -5 % $ ) -62 % $ ) -8 % $ ) -39 % * The percentage of net revenue is less than one percent. Net revenue Our net revenue for the three months ended November 2, 2013 decreased by $9.5 million, or 15%, compared to the corresponding period in the prior fiscal year mainly due to a decrease of $17.1 million in DTV revenue, partially offset by increases of $6.2 million and $1.1 million in license and other revenue, and home control revenue, respectively. For the nine months ended November 2, 2013, our net revenue decreased by $11.7 million, or 7%, compared to the corresponding period in the prior fiscal year. This was primarily driven by a decrease in DTV revenue of $18.4 million, home networking revenue of $3.8 million and set-top box revenue of $4.1 million, partially offset by home control revenue increasing by $5.2 million and license and other revenue increasing by $9.5 million. Net revenue by target market We sell our products into four primary target markets, consisting of the DTV market, which includes the products resulting from our acquisition of certain assets from Trident Microsystems in the second quarter of fiscal 2013 and our prosumer and industrial audio/video products previously reported as a separate revenue market now included in DTV the home networking market the set-top box market, which includes the combination of our previously separately reported IPTV media processor products and our connected home player products; and the home control market.We also have license and other revenue. 27 The following table sets forth our net revenue by target market and the percentage of net revenue represented by our product sales to each target market (in thousands, except percentages): Three Months Ended Nine Months Ended November 3, 2013 % of Net Revenue October 27, 2012 % of Net Revenue November 2, 2013 % of Net Revenue October 27, 2012 % of Net Revenue DTV $ 24 % $ 47 % $ 27 % $ 36 % Home networking 36 % 31 % 37 % 37 % Set-top Box 17 % 14 % 19 % 20 % Home Control 11 % 8 % 10 % 6 % License and Other 12 % 0 % 7 % 1 % Net revenue $ % $ % $ % $ % DTV market: For the three months ended November 2, 2013, net revenue from sales of our products into the DTV market decreased by $17.1 million, or 57%, compared to the corresponding period in the prior fiscal year. Forthe nine months ended November 2, 2013, net revenue decreased by$18.4 million, or 30%, compared to thecorresponding period in the prior fiscal year.In both cases, theoverall decline was a result of lower demand due to overall softness in macroeconomic conditions especially in Europe and due to a shift away from legacy products as we continue to focus on the development of our new products. We expect that our DTV business may experience seasonality common to consumer electronics markets, resulting in slower DTV sales in the first and fourth quarter of each calendar year and strongest DTV sales in the third calendar quarter.We expect our revenue from the DTV market to continue to be a significant percentage of net revenue but will fluctuate in certain periods as we develop and introduce new products for this market. Home networking market: For the three months ended November 2, 2013, net revenue from sales of our products into the home networking market remained relatively flat at $19.4 million compared $19.7 million for the corresponding period in the prior fiscal year.For the nine months ended November 2, 2013, net revenues decreased $3.8 million, or 6%, compared to the corresponding period in the prior fiscal year. The decrease was primarily the result of ASP declines and contract manufacturers' inventory adjustments. We expect our revenue from the home networking market to fluctuate in future periods based on seasonality changes with our contract manufacturers who manufacture equipment incorporating our products for deployment by telecommunication providers and transitions to next generation technologies. Home control market: For the three months ended November 2, 2013, net revenue from sales of our products into the home control market increased $1.1 million, or 24%, compared to the corresponding period in the prior fiscal year.For the nine months ended November 2, 2013, net revenue from sales of our products into the home control market increased $5.2 million, or 46%, compared to the corresponding period in the prior fiscal year. The increase was primarily the result of increased demand in the home control market, evidenced by an increase in unit shipments. We have compelling products for our home control market and we continue to target large operators who are introducing home control products primarily in the North America and European regions. We expect our revenue from the home control market to continue to increase in the foreseeable future. Set-top boxmarket: For the three months ended November 2, 2013, net revenue from sales of our products into theset-top boxmarket increased $0.5 million, or 6%, compared to the corresponding period in the prior fiscal year.The increase was primarily due to the addition of new customers in our set-top box market. For the nine months ended November 2, 2013, net revenue from sales of our products into theset-top boxmarket decreased $4.1 million, or 12%, compared to the corresponding period in the prior fiscal year. The decrease was primarily attributable to our operators’ pending transitions to newer generations of set-top box products and the resultant draw-down of inventory levels. IPTV service providers deploy set-top boxes for many years and take a long time to evaluate potential new platforms, which results in long cycles between design wins and actual revenue. As such, the overall decline in revenue is a result of design losses that took place over a year ago. On the other hand, we believe that our recent successes in design wins, especially for Mediaroom second generation, should result in a new wave of deployments. We expect our net revenue from the set-top box market, however, to fluctuate in future periods as this revenue is dependent on IPTV service deployments by telecommunication service providers, adoption of newer and future generations of our technology, changes in inventory levels at the contract manufacturers that supply them and competitive market pressures. Home control market: For the three months ended November 2, 2013, net revenue from sales of our products into the home control market increased $1.1 million, or 24%, compared to the corresponding period in the prior fiscal year.For the nine months ended November 2, 2013, net revenue from sales of our products into the home control market increased $5.2 million, or 46%, compared to the corresponding period in the prior fiscal year. The increase was primarily the result of increased demand in the home control market, evidenced by an increase in unit shipments. We have compelling products for our home control market and we continue to target large operators who are introducing home control products primarily in the North America and European regions. We expect our revenue from the home control market to continue to increase in the foreseeable future. License and other revenue :
